Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanisamy (U.S. Pub. 20170047998, hereinafter Palanisamy) .
Regarding Claim 33, Palanisamy teaches “A test user equipment for leveling and optimizing downlink paths of a distributed antenna system, comprising: 46WO 2019/219898PCT/EP2019/062778 a transceiver configured to communicate wireless signals with a distributed antenna system; 
	A client device (test user equipment) includes an antenna adapted to receive and/or send RF signals (wireless signals) with a DAS (para. 0087).
a measurement receiver configured to determine a signal power and quality of downlink test signals received by the measurement receiver from the distributed antenna system;
Downlink calibration measurement components (measurement receiver) receive measured signal strength (signal power) of signals propagated along downlink communication paths (downlink test signals) (para. 0216-0217).
a user interface configured to receive input from a user of the test user equipment;
Palanisamy provides a GUI supported by a web server to allow clients (user) to perform various actions (para. 0240).
and a processor communicatively coupled to a memory, wherein the processor is configured to send one or more commands to a controller of the distributed antenna system in response to an input at the user interface, 
Palanisamy provides a head-end unit (HEU) microprocessor that can execute instructions by the HEU controller (para. 0161). A HEU controller process can wait for user input to send actions to perform (para. 0185).
wherein the one or more commands cause the controller to adjust one or more components of the distributed antenna system until a desired signal power and quality of the downlink test signals is received at the test user equipment.”
A head-end controller (controller) may be provided commands to configure components (one or more components) of a remote antenna unit in a DAS (para. 0134) for signal strength (signal power and quality) in a downlink path (downlink test signals (para. 0211).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi (U.S. Pub. 20170201891, hereinafter Tarlazzi) in view of Palanisamy (U.S. Pub. 20170047998, hereinafter Palanisamy).)]
	Regarding Claim 1, teaches “A method for leveling and optimizing a distributed antenna system, comprising: determining a position of a test user equipment;
	The RAN element management system or OAM-SON units can determine the location of user devices (determining a position of a test user equipment) (para. 0066).
identifying one or more remote antenna units of a plurality of remote antenna units of the distributed antenna system in a vicinity of the test user equipment that contribute to downlink test signals received by the test user equipment at the position; 
By utilizing a measurement subsystem, determining (identifying) a remote unit in the distributed antenna system that overlaps with the coverage zone (vicinity of a test user equipment) (para. 0047). Measurements can be then used to compare cell power measurements of downlink signals (downlink test signals) by each user device (test user equipment) (para. 0055). 
transmitting downlink test signals from each remote antenna unit of the one or more remote antenna units to the test user equipment at the position;
remote units (one or more remote antenna units) can transmit downlink signals to user equipment devices (test user equipment) (para. 0003).
measuring a signal power of the downlink test signals transmitted from each remote antenna unit of the one or more remote antenna units received by the test user equipment at the position;
	Measuring a downlink input signal (downlink test signal) from each base station connected to the distributed antenna system (each remote antenna unit) that utilizes a measurement subsystem which can detect for signal pilot power (signal power) of the downlink input signal (para. 0026) which includes user devices (test user equipment) of the distributed antenna system (para. 0028).
Tarlazzi does not explicitly teach “and adjusting one or more components of the distributed antenna system until a target signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units for the position is received at the test user equipment.”
However, in an analogous art in distributed antenna systems, Palanisamy teaches “and adjusting one or more components of the distributed antenna system until a target signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units for the position is received at the test user equipment.”
Palanisamy provides a feature to adjust components of a distributed antenna system (one or more components) to compensate for losses or increase signal strength (target signal power) encountered in downlink communication signals (downlink test signals) (para. 0211). This process may be carried out for each RAU (each remote antenna unit) individually as each RAU provides its own unique downlink communication path (para. 0224).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date to have modified Tarlazzi with the teachings of Palanisamy to provide a distributed antenna system capable of performing measurements and adjusting antennas for desired gain. Doing so would allow for improvements and providing seamless coverage area for client devices as suggested by Palanisamy (para. 0083).
	Regarding Claim 5, Tarlazzi teaches “The method of claim 1, further comprising reporting the measured signal power of the downlink test signals received by the test user equipment to the distributed antenna system.”
	User devices can provide power level measurement of downlink pilot signals to components of a Radio Access Network as part of a cell measurement report procedure (para. 0062).
	Regarding Claim 10, Tarlazzi teaches “The method of claim 1, further comprising: transmitting uplink test signals, having an initial signal power, from the test user equipment to a unit of the distributed antenna system via each remote antenna unit of the one or more remote antenna units; 
	Signals from user equipment devices (test user equipment) may be received by remote units (remote antenna unit) (para. 0003). The remote units can then provide uplink communication signals to the distributed antenna system management system to provide parameters regarding power levels (initial signal power) (para. 0035).
Tarlazzi does not explicitly teach “measuring a signal power of the uplink test signals at the unit of the distributed antenna system;”
However, Palanisamy teaches “measuring a signal power of the uplink test signals at the unit of the distributed antenna system;”
signal strength of uplink calibration signals (uplink test signals) could be measured by remote antenna units (distributed antenna system) (para. 0220).
determining a respective uplink path loss for each respective uplink path between the test user equipment and the unit via each remote antenna unit of the one or more remote antenna units by subtracting the measured signal power of the uplink test signals from the initial signal power;
The signal strength of the uplink calibration signals can be measured in each remote antenna unit  and calculate the loss in uplinks (uplink path loss) (para. 0220). The measurements made by the remote antenna units is measured and the loss is calculated using an uplink calibration measurement component of the measured signal strength (subtracting the measured signal power of the uplink test signals from the initial signal power) (para. 0229).
and adjusting one or more components of the distributed antenna system until a desired signal power of the uplink test signals is received at the unit of the distributed antenna system and the respective uplink path loss for each respective uplink path between the test user equipment and the unit via each remote antenna unit of the one or more remote antenna units corresponds to a respective downlink path loss for each respective downlink path between the unit and the test user equipment via each remote antenna unit of the one or more remote antenna units.”
Gains in various components of a remote antenna unit (unit of the distributed antenna system) can be adjusted to compensate for losses (uplink path loss) and/or to increase/decrease signal strength to a desired value (para. 0211). Calibration of the signal strength on a downlink communication path are communicated with remote antenna units (unit of distributed antenna system) as well as their respective uplink communication paths to determine loss (para. 0211).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Tarlazzi with the teachings of Palanisamy to provide a method for measuring uplink signals and calculate loss between units in a distributed antenna system. Doing so would allow for improvements in distributed antenna systems and reduce overall power consumption as suggested by Palanisamy (para. 0094).
Regarding Claim 18, Tarlazzi teaches “A distributed antenna system, comprising: a unit communicatively coupled to a base station;
	Internal base stations that are connected to the distributed antenna system (para. 0022).
a plurality of remote antenna units communicatively coupled to the unit of the distributed antenna system and located remotely from the unit of the distributed antenna system, wherein the plurality of remote antenna units is configured to transmit and receive wireless signals with user equipment;
The distributed antenna system (DAS) element management system can be a coupled to DAS that includes a head-end unit coupled to one or more remote units (remote antenna units) (para. 0032). The remote antenna units can then communicate wirelessly with base stations in the Radio Access Network to transmit and receive wireless signals with user devices (test user equipment) (para. 0028).
wherein a controller of the distributed antenna system is configured to: identify one or more remote antenna units of the plurality of remote antenna units in a vicinity of the test user equipment that contribute to received downlink test signals at a particular location of the test user equipment;
a head-end unit (controller) can instruct all remote units (remote antenna units) in the distributed antenna system by using a measurement system to detect downlink signals (downlink test signals) (para. 0025) to determine the location of each user device (test user equipment) (para. 0057).
transmit downlink test signals from each remote antenna unit of the one or more remote antenna units to the test user equipment at the particular location;
remote units (one or more remote antenna units) can transmit downlink signals to user equipment devices (test user equipment) (para. 0003).
receive a measured signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units, wherein the measured signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units is measured by the test user equipment at the particular location; 
A DAS measurement system can detect parameters from downlink signals (downlink test signals) of each remote unit (remote antenna units) and additional measurements can be taken by each user device (test user equipment) to determine signal strength (signal power) as well (para. 0028).
Tarlazzi does not explicitly teach “and adjust one or more components of the distributed antenna system until a target signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units for the particular location is received at the test user equipment at the particular location.”
However, in a similar endeavor, Palanisamy teaches “and adjust one or more components of the distributed antenna system until a target signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units for the particular location is received at the test user equipment at the particular location.”
Palanisamy provides a feature to adjust components of a distributed antenna system (one or more components) to compensate for losses or increase signal strength (target signal power) encountered in downlink communication signals (downlink test signals) from each remote antenna unit (para. 0211).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date to have modified Tarlazzi with the teachings of Palanisamy to provide a distributed antenna system capable of performing measurements and adjusting antennas for desired gain. Doing so would allow for improvements and providing seamless coverage area for client devices as suggested by Palanisamy (para. 0083).
Regarding Claim 19, Tarlazzi teaches “The distributed antenna system of claim 18, wherein the controller of the distributed antenna system is further configured to: receive a measured signal quality of the downlink test signals from each remote antenna unit of the one or more remote antenna units, wherein the measured signal quality of the downlink test signals from each remote antenna unit of the one or more remote antenna units is measured by the test user equipment at the particular location; 
	Tarlazzi provides that a head-end unit (controller) of the distributed antenna system is configured to measure downlink signals of remote units (remote antenna unit) (para. 0006). The one or more remote units (remote antenna units) can have additional measurements taken at each user device (test user equipment) connected to the DAS to perform similar downlink signal measurements (downlink test signals) (para. 0028).
Tarlazzi does not explicitly teach “and adjust one or more components of the distributed antenna system until a target signal quality of the downlink test signals from each remote antenna unit of the one or more remote antenna units for the particular location is received at the test user equipment at the particular location.”
However, in a similar endeavor, Palanisamy teaches “and adjust one or more components of the distributed antenna system until a target signal quality of the downlink test signals from each remote antenna unit of the one or more remote antenna units for the particular location is received at the test user equipment at the particular location.”
Palanisamy provides a feature to adjust components of a distributed antenna system (one or more components) to compensate for losses or increase signal strength (target signal power) encountered in downlink communication signals (downlink test signals) from each remote antenna unit (para. 0211).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date to have modified Tarlazzi with the teachings of Palanisamy to provide a distributed antenna system capable of performing measurements and adjusting antennas for desired gain. Doing so would allow for improvements and providing seamless coverage area for client devices as suggested by Palanisamy (para. 0083).
Regarding Claim 21, Tarlazzi teaches “The distributed antenna system of claim 18, wherein the controller of the distributed antenna system is further configured to compare the measured signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units to the target signal power for the downlink test signals from each remote antenna unit of the one or more remote antenna units, 
	The RAN network management system (controller) can collect and compare measurements of downlink signal parameters (downlink test signals) from the DAS measurement system (measurements from each remote antenna unit) (para. 0028).
	Tarlazzi does not explicitly teach “wherein the target signal power for the particular location of the test user equipment is included in a radio network plan.”
	However, in a similar endeavor, Palanisamy teaches “wherein the target signal power for the particular location of the test user equipment is included in a radio network plan.”
When path loss occurs, it is communicated to the HEU to then calibrate the signal strength to the expected levels (target signal power of a radio network plan) (para. 0214).
Palanisamy provides a feature to adjust components of a distributed antenna system (one or more components) to compensate for losses or increase signal strength (target signal power) encountered in downlink communication signals (downlink test signals) from each remote antenna unit (para. 0211).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date to have modified Tarlazzi with the teachings of Palanisamy to provide a distributed antenna system capable of performing measurements and adjusting antennas for desired gain. Doing so would allow for improvements and providing seamless coverage area for client devices as suggested by Palanisamy (para. 0083).
Regarding Claim 22, Tarlazzi teaches “The distributed antenna system of claim 18, 
Tarlazzi does not explicitly teach “wherein the controller of the distributed antenna system is further configured to receive commands from the test user equipment to adjust one or more components of the distributed antenna system, wherein the commands from the test user equipment are based on a comparison of the measured signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units to the target signal power for the downlink test signals from each remote antenna unit of the one or more remote antenna units, wherein the target signal power for the particular location of the test user equipment is included in a radio network plan.”
However, in a similar endeavor, Palanisamy teaches “wherein the controller of the distributed antenna system is further configured to receive commands from the test user equipment to adjust one or more components of the distributed antenna system”
	The HEU controller (controller) may adjust the components of the DAS based on user input (commands from test user equipment) (para. 0185).
“wherein the commands from the test user equipment are based on a comparison of the measured signal power of the downlink test signals from each remote antenna unit of the one or more remote antenna units to the target signal power for the downlink test signals from each remote antenna unit of the one or more remote antenna units,
signal strength may be compared to determine loss of downlink calibration signals (downlink test signals) of a remote unit (remote antenna unit) (para. 0214).
wherein the target signal power for the particular location of the test user equipment is included in a radio network plan.”
When path loss occurs, it is communicated to the HEU to then calibrate the signal strength to the expected levels (target signal power of a radio network plan) (para. 0214).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Tarlazzi with the teachings of Palanisamy in order to provide a DAS that can adjust itself based on expected signal strength levels. Doing so would provide seamless coverage area for client devices as suggested by Palanisamy (para. 0083).
Regarding Claim 25, Tarlazzi teaches “The distributed antenna system of claim 18, wherein the unit of the distributed antenna system is configured
	Tarlazzi provides measurements of a signal power from both remote units (unit of the distributed antenna system) and user devices (test user equipment) and is able to transmit measurements to the RAN element management system (para. 0066).
	Tarlazzi does not explicitly teach “to measure a signal power of uplink test signals from the test user equipment, wherein the uplink test signals are transmitted by the test user equipment with an initial signal power;”
	However, in a similar endeavor, Palanisamy teaches “to measure a signal power of uplink test signals from the test user equipment, wherein the uplink test signals are transmitted by the test user equipment with an initial signal power;”
	Tarlazzi provides the ability to provide measurements and a signal strength for a user device (test user equipment) and remote units however not explicitly initial signal power. Palanisamy provides a method for measuring signal strength of uplink calibration signals (initial signal power) which can be measured by remote antenna units (unit of the distributed antenna system) (para. 0220).
wherein the controller of the distributed antenna system is further configured to: determine a respective uplink path loss for each respective uplink path between the test user equipment and the unit of the distributed antenna system via each remote antenna unit of the one or more remote antenna units by subtracting the measured signal power of the uplink test signals from the initial signal power;
The signal strength of the uplink calibration signals can be measured in each remote antenna unit  and calculate the loss in uplinks (uplink path loss) (para. 0220). The measurements made by the remote antenna units is measured and the loss is calculated using an uplink calibration measurement component of the measured signal strength (subtracting the measured signal power of the uplink test signals from the initial signal power) (para. 0229).
and adjust one or more components of the distributed antenna system until a desired signal power of the uplink test signals is received at the unit of the distributed antenna system and the respective uplink path loss for each respective uplink path between the test user equipment and the unit of the distributed antenna system via each remote antenna unit of the one or more remote antenna units corresponds to a respective downlink path loss for each respective downlink path between the unit of the distributed antenna system and the test user equipment via each remote antenna unit of the one or more remote antenna units.”
The distributed antenna system may adjust various components for a desired signal strength for either uplink or downlink communications (respective uplink path, respective downlink path) (para. 0211). The components can be adjusted to compensate for path loss in either uplink or downlink (uplink path loss, downlink path loss) via each remote antenna unit and base stations in the communication path (para. 0211).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tarlazzi with teachings of Palanisamy to provide a distributed antenna system capable of adjusting antennas to mitigate path loss. Doing so would provide seamless coverage area for client devices as suggested by Palanisamy (para. 0083).
Regarding Claim 27, Tarlazzi teaches “The distributed antenna system of claim 18,”
	Tarlazzi does not explicitly teach “wherein the controller of the distributed antenna system is configured to adjust one or more components of the distributed antenna system based on at least one of: a user manually adjusting a gain or attenuation of a downlink path of the distributed antenna system via a graphical user interface of the distributed antenna system;”
However, in a similar endeavor Palanisamy teaches “wherein the controller of the distributed antenna system is configured to adjust one or more components of the distributed antenna system based on at least one of: a user manually adjusting a gain or attenuation of a downlink path of the distributed antenna system via a graphical user interface of the distributed antenna system;”
	A client (user) can adjust the downlink gain (gain or attenuation of a downlink path) on a graphical user interface which will cause the HEU controller (controller) to apply the configurations adjusted to the remote antenna units (para. 0245).
Tarlazzi does not explicitly teach “or a user manually adjusting a gain or attenuation of a downlink path of the distributed antenna system via a graphical user interface of the test user equipment.”
However, in a similar endeavor, Palanisamy teaches “or a user manually adjusting a gain or attenuation of a downlink path of the distributed antenna system via a graphical user interface of the test user equipment.”
	The downlink gain can be set by a client (user manually adjusting a gain) (para. 0245) via a graphical user interface of the distributed antenna system (addressing via a GUI of a distributed antenna system) (para. 0240).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date to have modified Tarlazzi with the teachings of Palanisamy to provide a distributed antenna system capable of adjusting gain via a graphical user interface. Doing so would allow for greater coverage over the seamless coverage as suggested by Palanisamy (para. 0083).

[AltContent: textbox (Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi (U.S. Pub. 20170201891, hereinafter Tarlazzi) in view of Palanisamy and in further view Williams (U.S. Pub. 20150181390, hereinafter Williams).)]
	Regarding Claim 6, Tarlazzi teaches “The method of claim 5, further comprising reporting a set of predefined locations of the test user equipment, wherein each predefined location is associated with a set of measured signal power values of the downlink test signals of the one or more remote units received by the test user equipment and a target signal power value,”
	Tarlazzi provides that measurements can be taken of user devices connected to the DAS (test user equipment) (para. 0028) and by collecting these measurements determine the location of each device on a radio coverage map (para. 0057), wherein each location of each user device part of a DAS is identified by power measurements (measured signal power values and target signal power).
Tarlazzi does not explicitly teach “wherein the predefined locations of the test user equipment are reported to the 3PRELIMINARY AMENDMENTdistributed antenna system by uploading a file in a suitable file format or by manually entering the set of predefined locations and the corresponding sets of measured signal power values in a graphical user interface application; and wherein adjusting one or more components of the distributed antenna system is performed by a controller of the distributed antenna system or an external computer, wherein the one or more components are adjusted based on improving a root mean square value determined from target signal power of the downlink test signals for the set of predefined locations of the test user equipment and corresponding calculated signal power values, wherein the calculated signal power values are determined from the measured signal power values and a linear relationship between iteratively adjusted distributed antenna component settings and the measured signal power at a specific predefined location.”
However, in a similar endeavor, Palanisamy teaches “further comprising reporting a set of predefined locations of the test user equipment, wherein each predefined location is associated with a set of measured signal power values of the downlink test signals of the one or more remote units received by the test user equipment and a target signal power value, wherein the predefined locations of the test user equipment are reported to the 3PRELIMINARY AMENDMENTdistributed antenna system by uploading a file in a suitable file format or by manually entering the set of predefined locations and the corresponding sets of measured signal power values in a graphical user interface application;”
(addressing by uploading a file in a suitable file format) provides an in-door DAS that determines if input power (signal power values) is changed by one or more antennas which then leads to changing maximum permissible exposure maps (MPE) limits. With this change in data, a new update file is generated to replace the existing one based on a new set of measured input power (signal power values) via a GUI (para. 0173 – 0176).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Tarlazzi with the teachings of Palanisamy in order to provide a file providing geographical locations with corresponding signal power levels. Doing so would allow for seamless coverage as suggested by Palanisamy (para. 0083).
However, in a similar endeavor, Williams teaches “wherein the predefined locations of the test user equipment are reported to the 3PRELIMINARY AMENDMENTdistributed antenna system by uploading a file in a suitable file format or by manually entering the set of predefined locations and the corresponding sets of measured signal power values in a graphical user interface application;”
(addressing by uploading a file in a suitable file format) provides an in-door DAS that determines if input power (signal power values) is changed by one or more antennas which then leads to changing maximum permissible exposure maps (MPE) limits. With this change in data, a new update file is generated to replace the existing one based on a new set of measured input power (signal power values) (para. 0173 – 0176).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Palanisamy with the teachings of Williams in order to provide a file providing geographical locations with corresponding signal power levels. Doing so would allow for improved reliability and reduced total power as suggested by Williams (para. 0070).
and wherein adjusting one or more components of the distributed antenna system is performed by a controller of the distributed antenna system or an external computer, wherein the one or more components are adjusted based on improving a root mean square value determined from target signal power of the downlink test signals for the set of predefined locations of the test user equipment and corresponding calculated signal power values, wherein the calculated signal power values are determined from the measured signal power values and a linear relationship between iteratively adjusted distributed antenna component settings and the measured signal power at a specific predefined location.”
Tarlazzi provides the ability to measure downlink signal parameters to provide a relative position (predefined location) of user devices or remote units in a DAS, however does not explicitly calculate a root mean square value for a position/location of a unit in the DAS. Hedin provides calculating an average power (root mean square) as a metric to adjust the power threshold to control a component in the DAS (para. 0097). Furthermore, Hedin provides a power threshold to compare power levels (measured signal power) of units in a DAS and provides the ability to adjust power levels of units in the DAS based on the compared measurement (distributed antenna compoenent settings and measured signal power) (para. 00
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date to have modified Tarlazzi with the teachings of Hedin to provide a locational measurement system for remote antenna units part of a DAS and incorporating another value as a metric for comparison. Doing so would allow for the ability to provide average power samples of units in a DAS to help characterize said units for proper characterization.

[AltContent: textbox (Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi in view of Palanisamy in further view of Xue (U.S. Pub. 20200014476, hereinafter Xue) and Williams.)]
	Regarding Claim 12, Tarlazzi teaches “The method of claim [[11]]10, “
Tarlazzi does not explicitly teach “further comprising: calculating an uplink path loss value from an antenna socket of a remote antenna unit to a master unit or point of interface of the distributed antenna system by subtracting the reported value of the test signal power at the master unit or the point of interface from the measured test signal power at the remote unit antenna socket;
However, in an analogous art, Xue teaches “further comprising: calculating an uplink path loss value from an antenna socket of a remote antenna unit to a master unit or point of interface of the distributed antenna system by subtracting the reported value of the test signal power at the master unit or the point of interface from the measured test signal power at the remote unit antenna socket;”
Xue provides wireless devices location (predefined location) has a weighting vector that can be calculated (measured) and that the weighting vector may be applied to both a pathloss value PL to both uplink and downlink (uplink and downlink path losses in a DAS) (para. 0050-0052) with utilization of a transmitter/receiver (para. 0032).
Tarlazzi in view of Palanisamy and in further view of Xue does not explicitly teach “and reporting a set of predefined locations of the test user equipment, wherein each predefined location is associated with a set of uplink path loss values, wherein the predefined locations of the test user equipment are reported to the distributed antenna system by uploading a file in a suitable file format or by manually entering the set of predefined locations and the corresponding sets of measured signal power values in a graphical user interface application.”
However, in a similar endeavor, Williams teaches “and reporting a set of predefined locations of the test user equipment, wherein each predefined location is associated with a set of uplink path loss values, wherein the predefined locations of the test user equipment are reported to the distributed antenna system by uploading a file in a suitable file format or by manually entering the set of predefined locations and the corresponding sets of measured signal power values in a graphical user interface application.”
(addressing by uploading a file in a suitable file format) provides an in-door DAS that determines if input power (signal power values) is changed by one or more antennas which then leads to changing maximum permissible exposure maps (MPE) limits. With this change in data, a new update file is generated to replace the existing one based on a new set of measured input power (signal power values) (para. 0173 – 0176).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Tarlazzi in view of Palanisamy and in further view of Xue with the teachings of Williams in order to provide a file providing geographical locations with corresponding signal power levels. Doing so would allow for improved reliability and reduced total power as suggested by Williams (para. 0070).
[AltContent: textbox (Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi in view of Palanisamy and in further view of Hedin (U.S. Pub. 20180302210, hereinafter Hedin).)]
	Regarding Claim 13, Tarlazzi in view of Palanisamy teaches “The method of claim [[11]]10, further comprising calculating an uplink path loss value from an antenna socket of a remote antenna unit to a master unit or point of interface of the distributed antenna system by subtracting the reported value of the test signal power at the master unit or the point of interface from the measured test signal power at the remote unit antenna socket;
The signal strength of the uplink calibration signals can be measured in each remote antenna unit and calculate the loss in uplinks (uplink path loss) (para. 0220). The measurements made by the remote antenna units is measured and the loss is calculated using an uplink calibration measurement component of the measured signal strength (subtracting the measured signal power of the uplink test signals from the initial signal power) (para. 0229).
However, in a similar endeavor, Hedin teaches “wherein the one or more components are adjusted based on improving a root mean square value determined from a set of uplink path loss values from an antenna socket of remote antenna units to a master unit or point of interface of the distributed antenna system and a corresponding set of downlink path loss values from a master unit or point of interface of the distributed antenna system to antenna sockets of remote antenna units.”
Tarlazzi provides the ability to measure downlink signal parameters to provide a relative position (predefined location) of user devices or remote units in a DAS, however does not explicitly calculate a root mean square value for a position/location of a unit in the DAS. Hedin provides calculating an average power (root mean square) as a metric to adjust the power threshold to control a component in the DAS (para. 0097).
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date to have modified Tarlazzi with the teachings of Hedin to provide a locational measurement system for remote antenna units part of a DAS and incorporating another value as a metric for comparison. Doing so would allow for the ability to provide average power samples of units in a DAS to help characterize said units for proper characterization.


[AltContent: textbox (Claim(s) 14, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi in view of Palanisamy and in further view of Schwab (U.S. Pub. 20150249513, hereinafter Schwab).)]
	Regarding Claim 14, Tarlazzi teaches “The method of claim [[9]]10, 
Tarlazzi does not explicitly teach “further comprising closing all uplink paths between the test user equipment and the unit of the distributed antenna system and then opening a respective uplink path between the test user equipment and the unit of the distributed antenna system via a respective remote antenna unit of the one or more remote antenna units.”
However, in an analogous art in distributed antenna systems, Schwab teaches “further comprising closing all uplink paths between the test user equipment and the unit of the distributed antenna system and then opening a respective uplink path between the test user equipment and the unit of the distributed antenna system via a respective remote antenna unit of the one or more remote antenna units.”
	Schwab provides a switching control module part of a distributed antenna system that provides switching signals to close uplink paths and also can be opened between a remote antenna unit (unit of distributed antenna system) and interface devices (test user equipment) (para. 0035).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tarlazzi in view of Palanisamy with the teachings of Schwab to provide a distributed antenna system capable of adjusting antennas to maximize data throughput. Doing so would optimize switching times and overall data throughput via the distributed antenna system as suggested by Schwab (para. 0022).
	Regarding Claim 20, Tarlazzi teaches “The distributed antenna system of claim 18, 
Tarlazzi does not explicitly teach “wherein the unit of the distributed antenna system comprises a point of interface or a master unit.”
However, Schwab teaches “wherein the unit of the distributed antenna system comprises a point of interface or a master unit.”
	Schwab provides a master unit that exists within the provided distributed antenna system (para. 0008).
	It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Tarlazzi with the teachings of Schwab in order to provide a DAS with a master unit as medium of communication. Doing so would allow for improvements in data throughput via the DAS as suggested by Schwab (para. 0022).
	Regarding Claim 24, Tarlazzi in view of Palanisamy teaches “The distributed antenna system of claim 18, 
Tarlazzi in view of Palanisamy does not explicitly teach “wherein the controller of the distributed antenna system is further configured to: close all downlink paths between the one or more remote antenna units and the test user equipment and then open a respective downlink path between a respective remote antenna unit and the test user equipment; and individually transmit downlink test signals from a single remote antenna unit of the one or more remote antenna units to the test user equipment at a time.”
However, in an analogous art in distributed antenna systems, Schwab teaches “wherein the controller of the distributed antenna system is further configured to: close all downlink paths between the one or more remote antenna units and the test user equipment and then open a respective downlink path between a respective remote antenna unit and the test user equipment; and individually transmit downlink test signals from a single remote antenna unit of the one or more remote antenna units to the test user equipment at a time.”
	Schwab provides a switching control module part of a distributed antenna system that provides switching signals to close downlink paths and also can be opened between a remote antenna unit (unit of distributed antenna system) and interface devices (test user equipment) (para. 0035).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tarlazzi in view of Palanisamy with the teachings of Schwab to provide a distributed antenna system capable of adjusting antennas to maximize data throughput. Doing so would optimize switching times and overall data throughput via the distributed antenna system as suggested by Schwab (para. 0022).
[AltContent: textbox (Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi in view of Hedin.)]
	Regarding Claim 23, Tarlazzi teaches “The distributed antenna system of claim 18, 
Tarlazzi does not explicitly teach “wherein the controller of the distributed antenna system is further configured to calculate a root mean square for a set of predefined locations, wherein each predefined location has a target signal power of the downlink test signals and a set of measured downlink signal power levels from each of the remote antenna units.”
However, in a similar endeavor, Hedin teaches “wherein the controller of the distributed antenna system is further configured to calculate a root mean square for a set of predefined locations, wherein each predefined location has a target signal power of the downlink test signals and a set of measured downlink signal power levels from each of the remote antenna units.”
Tarlazzi provides the ability to measure downlink signal parameters to provide a relative position (predefined location) of user devices or remote units in a DAS, however does not explicitly calculate a root mean square value for a position/location of a unit in the DAS. Hedin provides calculating an average power (root mean square) as a metric to adjust the power threshold to control a component in the DAS (para. 0097).
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date to have modified Tarlazzi with the teachings of Hedin to provide a locational measurement system for remote antenna units part of a DAS and incorporating another value as a metric for comparison. Doing so would allow for the ability to provide average power samples of units in a DAS to help characterize said units for proper characterization.
	
[AltContent: textbox (Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi in view of Hedin and in further view of Xue.)]	
	Regarding Claim 26, Tarlazzi teaches “The distributed antenna system of claim 25, 
Tarlazzi does not explicitly teach “wherein the controller of the distributed antenna system is configured to calculate a root mean square value for a set of predefined locations, wherein each predefined location has a set of measured downlink path loss values from the master unit or point of interface of the distributed antenna system to the an antenna socket of the remote unit antenna and a set of calculated uplink path loss values in distributed antenna system from the remote unit antenna socket to the master unit or point of interface of the distributed antenna system, wherein the calculated uplink path loss values are obtained from measured uplink path loss values in distributed antenna system by a linear relationship.”
However, in an analogous art in distributed antenna systems, Hedin teaches “wherein the controller of the distributed antenna system is configured to calculate a root mean square value for a set of predefined locations,”
Tarlazzi provides the ability to measure downlink signal parameters to provide a relative position (predefined location) of user devices or remote units in a DAS using a head-end unit (controller), however does not explicitly calculate a root mean square value for a position/location of a unit in the DAS. Hedin provides calculating an average power (root mean square) as a metric to adjust the power threshold to control a component in the DAS (para. 0097).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Tarlazzi with the teachings of Hedin in order to provide another measurement metric for geographical positioning of units within a DAS. Doing so would allow for efficient characterization of new units in the RAN that the DAS can automatically assign as suggested by Tarlazzi (para. 0053).
Tarlazzi in view of Hedin does not explicitly teach “wherein each predefined location has a set of measured downlink path loss values from the master unit or point of interface of the distributed antenna system to the an antenna socket of the remote unit antenna and a set of calculated uplink path loss values in distributed antenna system from the remote unit antenna socket to the master unit or point of interface of the distributed antenna system, wherein the calculated uplink path loss values are obtained from measured uplink path loss values in distributed antenna system by a linear relationship.”
However, in an analogous art in wireless antennas, Xue teaches “wherein each predefined location has a set of measured downlink path loss values from the master unit or point of interface of the distributed antenna system to the an antenna socket of the remote unit antenna and a set of calculated uplink path loss values in distributed antenna system from the remote unit antenna socket to the master unit or point of interface of the distributed antenna system, wherein the calculated uplink path loss values are obtained from measured uplink path loss values in distributed antenna system by a linear relationship.”
Xue teaches a wireless devices location (predefined location) has a weighting vector that can be calculated (measured) and that the weighting vector may be applied to both a pathloss value PL to both uplink and downlink (uplink and downlink path losses in a DAS) (para. 0050-0052).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Tarlazzi in view of Hedin with the teachings of Xue to provide a method of measuring path loss with an interface consisting of transmitters or receivers within a DAS. Doing so would allow for a DAS providing calculated measurements that can be utilized to determine pathloss and provide for a more efficient automated aspect for a DAS as suggested by Tarlazzi (para. 0053).
[AltContent: textbox (Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi in view of Palanisamy and in further view of Han (U.S. Pub. 20120207145, hereinafter Han).)]
	Regarding Claim 28, Tarlazzi teaches “The distributed antenna system of claim 18, 
Tarlazzi does not explicitly teach “wherein the one or more remote antenna units comprise at least two remote antenna units configured to transmit multiple-input-multiple-output signals, wherein the controller of the distributed antenna system is configured to identify the at least two remote antenna units configured to transmit multiple-input-multiple-output signals in a vicinity of the test user equipment at the particular location, wherein the target signal power for downlink test signals from each of the at least two remote antenna units is approximately equal when a distance between each of the at least two remote antenna units and the test user equipment is approximately equal.”
However, in an analogous art in distributed antenna systems, Han teaches “wherein the one or more remote antenna units comprise at least two remote antenna units configured to transmit multiple-input-multiple-output signals, wherein the controller of the distributed antenna system is configured to identify the at least two remote antenna units configured to transmit multiple-input-multiple-output signals in a vicinity of the test user equipment at the particular location,”
	Han provides that two distributed antenna ports (two remote antenna units) of a DAS are able to send a signal transmission to a UE (test user equipment) when in a MIMO (multiple-input/multiple-output) mode (para. 0101).
	It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Palanisamy with the teachings of Han in order to provide UE that has access to a MIMO mode. Doing so would allow for high-speed transmissions and minimum feedback information from numerous antennas as suggested by Han (para. 0105).
	Han does not explicitly teach “wherein the target signal power for downlink test signals from each of the at least two remote antenna units is approximately equal when a distance between each of the at least two remote antenna units and the test user equipment is approximately equal.”
	However, in a similar endeavor, Palanisamy teaches “wherein the target signal power for downlink test signals from each of the at least two remote antenna units is approximately equal when a distance between each of the at least two remote antenna units and the test user equipment is approximately equal.”
	Palanisamy provides that a signal strength (target signal power) between remote antenna units and base stations of a DAS of a downlink communication path (downlink test signals) should provide expected consistency in signal strength (target signal power) (para. 0211).
	It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Tarlazzi in view of Han with the teachings of Palanisamy in order to provide remote antenna units capable of providing similar signal strength levels while having configuration for transmission of MIMO signals. Doing so would allow for seamless coverage as suggested by Palanisamy (para. 0083).
[AltContent: textbox (Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy in view of Han.)]
	Regarding Claim 34, Palanisamy teaches “The test user equipment of claim 33, 
	Palanisamy does not explicitly teach “wherein the test user equipment is configured to receive multiple-input/multiple-output (MIMO) test signals from at least two remote antenna units of the distributed antenna system at the particular location.”
	However, in an analogous art in transmission methods within distributed antenna systems, Han teaches “wherein the test user equipment is configured to receive multiple-input/multiple-output (MIMO) test signals from at least two remote antenna units of the distributed antenna system at the particular location.”
	Han provides that two distributed antenna ports (two remote antenna units) of a DAS are able to send a signal transmission to a UE (test user equipment) when in a MIMO (multiple-input/multiple-output) mode (para. 0101).
	It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Palanisamy with the teachings of Han in order to provide UE that has access to a MIMO mode. Doing so would allow for high-speed transmissions and minimum feedback information from numerous antennas as suggested by Han (para. 0105).
[AltContent: textbox (Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy in view of Williams.)]
	Regarding Claim 35, Palanisamy teaches “The test user equipment of claim 33, 
Palanisamy does not explicitly teach ”wherein the processor is configured to send a set of predefined locations as a file or as a data stream to a controller of the distributed antenna system, each predefined location having an associated set of measured downlink signal power values from one or more of the remote antenna units of the distributed antenna system and an associated set of measured orientation values, each measured orientation value having an associated set of measured downlink signal power values from one or more of the remote antenna units of the distributed antenna system.”
However, in an analogous art in distributed antenna systems, Williams teaches “”wherein the processor is configured to send a set of predefined locations as a file or as a data stream to a controller of the distributed antenna system, each predefined location having an associated set of measured downlink signal power values from one or more of the remote antenna units of the distributed antenna system and an associated set of measured orientation values, each measured orientation value having an associated set of measured downlink signal power values from one or more of the remote antenna units of the distributed antenna system.”
provides an in-door DAS that determines if input power (signal power values) is changed by one or more antennas which then leads to changing maximum permissible exposure maps (MPE) limits. With this change in data, a new update file is generated to replace the existing one based on a new set of measured input power (signal power values) (para. 0173 – 0176).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Palanisamy with the teachings of Williams in order to provide a file providing geographical locations with corresponding signal power levels. Doing so would allow for improved reliability and reduced total power as suggested by Williams (para. 0070).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 20170272282, Abramov provides a DAS and method for transmitting/receiving test signals.
U.S. Pub. 20150249965, Dussman provides a measurement receiver for units in the DAS.
U.S. Patent No. 10841824, Kim provides a method of channel state information for a DAS
U.S. Pub. 20170064722, Tarlazzi provides the ability to optimize network resources in a DAS and minimize interference between RUs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415